Dismissed and Opinion Filed October 28, 2014




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00842-CV

                              ANGELA ANDERSON, Appellant
                                          V.
                           ARIEL FINANCIAL SERVICES, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-06-12567-C

                               MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. By letter dated August 11, 2014, we informed

appellant that the Dallas County District Clerk had notified the Court that the clerk’s record had

not been filed because appellant had not paid for or made arrangements to pay for the clerk’s

record.     We directed appellant to file written verification that she had paid for or made

arrangements to pay for the clerk’s record or that she had been found entitled to proceed without

payment of costs. We cautioned appellant that if she did not file the required documentation

within ten days, we might dismiss the appeal without further notice. To date, the clerk’s record

has not been filed, appellant has not provided the required documentation, nor has she otherwise

corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




140842F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANGELA ANDERSON, Appellant                         On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-14-00842-CV        V.                       Trial Court Cause No. CC-06-12567-C.
                                                   Opinion delivered by Chief Justice Wright.
ARIEL FINANCIAL SERVICES, Appellee                 Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ARIEL FINANCIAL SERVICES recover its costs of this
appeal from appellant ANGELA ANDERSON.


Judgment entered October 28, 2014.




                                             –3–